Citation Nr: 1311129	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation before September 10, 2012 and in excess of 20 percent effective September 10, 2012 for service-connected bilateral hearing loss.

2.  Entitlement to a compensable evaluation for service-connected residuals of an excision of a follicular cyst of the posterior left thigh.

3.  Whether new and material evidence, sufficient to reopen a claim of service connection for a low back disability, has been received.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

The Board notes that in the April 2009 rating decision, the RO denied entitlement to a compensable evaluation for service-connected bilateral hearing loss.  In a November 2012 rating decision, the RO assigned a 20 percent evaluation for the service-connected hearing loss effective September 10, 2012.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Before September 10, 2012, the Veteran's service-connected bilateral hearing loss was manifested by no more than Level I hearing loss in the right ear and Level II hearing loss in the left ear; effective September 10, 2012, the Veteran's service-connected bilateral hearing loss is manifested by no more than Level VI hearing loss in the right ear and Level V hearing loss in the left ear.

2.  The Veteran's service-connected residuals of an excision of a follicular cyst of the posterior left thigh are manifested by no more than a superficial barely visible scar with no objective findings of pain, limitation of motion, or limitation of function.

3.  An unappealed November 1994 rating decision, of which the Veteran was notified that month, denied the Veteran's claim of service connection for a low back disability.  

4.  Additional evidence received since the November 1994 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for a low back disability.

5.  A low back disability is not causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss before September 10, 2012 and in excess of 20 percent effective September 10, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2012).

2.  The criteria for a compensable evaluation for residuals of an excision of a follicular cyst of the posterior left thigh are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7802 (2008).

3.  The November 1994 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  A low back disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Bilateral hearing loss

The Veteran's service-connected bilateral hearing loss has been rated zero percent disabling before September 10, 2012 and 20 percent disabling effective September 10, 2012 under the provisions of Diagnostic Code 6100.  38 C.F.R. § 4.85.  

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

A May 2008 VA audiologic examination revealed the following results:  






HERTZ



1000
2000
3000
4000
Average
RIGHT
0
25
50
50
31
LEFT
10
55
75
85
56

Speech recognition under the Maryland CNC test was 100 percent in the right ear and 96 percent on the left. 

The foregoing examination results represent Level I hearing loss in the right ear and Level I hearing loss in the left ear.

On August 2010 VA audiologic examination, results were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
45
55
60
41
LEFT
10
55
80
90
59

Speech recognition under the Maryland CNC test was 96 percent in the right ear and 92 percent on the left. 

The foregoing examination results represent Level I hearing loss in the right ear and Level II hearing loss in the left ear.

The examiner indicated that gainful employment was possible with state of the art amplification, assistive technology, and/or vocational rehabilitation.

A September 2012 VA audiologic examination revealed the following results:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
70
75
75
63
LEFT
40
75
95
95
76

Speech recognition under the Maryland CNC test was 80 percent in the right ear and 80 percent on the left. 

The foregoing examination results represent Level IV hearing loss in the right ear and Level V hearing loss in the left ear Under Table VI.  38 C.F.R. § 4.85(b).  However, the right ear can be evaluated under Table VIa pursuant to 38 C.F.R. § 4.86(b) because the puretone threshold is 30 at 1000 Hertz and 70 at 2000 Hertz.  Under Table VIa, the foregoing results represent Level VI hearing loss in the right ear.

The examiner opined that the Veteran's hearing loss did have an impact upon the ordinary conditions of daily life and the ability to work; namely, it took the Veteran some time to understand what people were saying when not using hearing aids.  With hearing aids, he could function well without excessive background noise.

Applying the combination of Level I and Level I hearing loss to Table VII corresponds to a noncompensable disability rating. 

Applying Level I and Level II hearing loss to Table VII corresponds to a noncompensable disability rating.

Applying Level V and Level VI hearing loss to Table VII corresponds to a 20 percent disability rating.

As noted above, the ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  See Lendenmann, 3 Vet. App. at 349.  There is no room for discretion.  The evidence, as it stands, indicates the Veteran's service-connected bilateral hearing loss warrants no more than a noncompensable evaluation before September 10, 2012 and no more than a 20 percent evaluation effective September 10, 2012, the date of the September 2012 VA examination representing results entitling the Veteran to a 20 percent evaluation for bilateral hearing loss.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the August 2010 and September 2012 VA examiners noted that with hearing aids there was no significant functional impairment caused by the Veteran's hearing loss.  The Board finds that functional impairment has been appropriately considered.

Normally, the Board would discuss whether a claim for TDIU has been raised by the record.  Here, however, the RO denied entitlement to TDIU in a May 2011 rating decision, which the Veteran did not appeal.  Because entitlement to TDIU has been considered recently in an unappealed decision dated in May 2011, the Board finds that it need not consider whether a claim for a TDIU has been raised by the record.  

In this Veteran's case, the Board recognizes and has considered the complaints of speech recognition limitations without appropriate amplification and difficulty with excessive background noise.  The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability.  The hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, containing the schedular criteria that specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that there is occupational impact does not render the rating schedule inadequate to evaluate the level of disability.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1); Thun, supra.

Finally, in making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Residuals of an excision of a follicular cyst of the posterior left thigh

The Veteran's service-connected residuals of an excision of a follicular cyst of the posterior left thigh have been rated zero percent disabling by the RO under the provisions of Diagnostic Code 7805.  38 C.F.R. § 4.118 (2008).  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran filed his claim in April 2008.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria are applicable. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008), scars other than on the head, face, or neck that are deep or cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and 
(2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4.

Diagnostic Code 7803 provides that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7804, provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118.  38 C.F.R. § 4.118 (2008).

The Veteran contends that a higher rating is warranted for his service-connected scar.  The Veteran appears to contend that the scar is productive of pain and numbness.  

On May 2008 VA scars examination, the Veteran reported numbness in the buttocks and left thigh.  Furthermore, reportedly, the Veteran could no longer wear a wallet in his left hip pocket because it caused increased numbness.  On objective examination, the examiner observed a "barely perceptible" scar on the left inferior gluteal cleft area that was approximately 1.5 centimeters (cm) in length and 0.1 cm in width.  The scar was not painful to palpation, and it did not adhere to the underlying tissue.  The texture of the skin was regular.  The scar was stable and neither elevated nor depressed.  It was superficial, according to the examiner.  There was no edema, inflammation, or keloid formation.  The color of the scar was similar to that of the surrounding skin.  There was no induration or inflexibility of the skin in the area of the scar or limitation of motion or other limitation of function caused by the scar.  It was not disfiguring.  The examiner diagnosed follicular cyst, excised, no residual symptoms, previously determined to be service connected.

On August 2010 VA general medical examination, with respect to the service-connected residuals, excision of follicular cyst, posterior left thigh, the Veteran asserted that he experienced a needle-like sensation in the buttocks if he sat for lengthy periods.  On objective examination, the examiner noted a "barely perceptible" scar on the left posterior thigh that was approximately 2 cm in length and 0.1 cm in width.  It was not tender to palpation,.  There was no skin breakdown, the scar was superficial, and it caused no limitation of motion or limitation of function.  There was no edema, inflammation, or keloid formation.  The examiner diagnosed scar left posterior thigh, previously determined to be service connected.  Because the purpose of the examination was to determine unemployability, the examiner noted that the Veteran was not unemployable due to either service-connected or nonservice-connected disabilities.

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Tedeschi v. Brown, 7 Vet. App. 411 (1995). 

Here, even if the Board were to credit the Veteran's assertions of pins and needles sensations on prolonged sitting and discomfort in carrying his wallet in the left hip pocket, no limitation of function is claimed or objectively shown.  Thus, an evaluation under Diagnostic Code 7805 (a rating based on limitation of function of the affected part) is inappropriate.  Id.; Butts, supra.  Of all of the potentially relevant provisions, which are enumerated above, the Veteran's disability is most appropriately rated under Diagnostic Code 7802 (scars, other than of the head, face, or neck, that are superficial and that do not cuase limitation of motion.  38 C.F.R. § 4.118 (2008).

Under Diagnostic Code 7802, a 10 percent evaluation is not warranted because the service-connected left hip scar does not cover an area of at least 929 square (sq.) cm.  Id.  When, as here, the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Thus, because the Veteran's service-connected left posterior thigh scar does not cover an area of 929 sq. cm., a 10 percent evaluation under Diagnostic Code 7802 cannot be assigned.  Diagnostic Code 7802 does not provide for a noncompensable evaluation.  Thus, a zero percent under it is warranted.  38 C.F.R. § 4.31.

The Board notes that Diagnostic Code 7801, which pertains to scars other than on the head, face, or neck that are deep or cause limited motion does not apply because the Veteran's left thigh scar is not deep and does not cause limitation of motion.  Diagnostic Code 7803 pertains to unstable superficial scars.  This provision is inapplicable because the scar at issue is not unstable.  Finally, Diagnostic Code 7804, which pertains to superficial scars that are painful on examination, does not apply because the scar at issue has not been characterized as painful on either examination discussed herein.  38 C.F.R. § 4.118 (2008).

In summary, the Veteran's service-connected left posterior thigh scar has not more nearly approximated the criteria for a compensable disability rating under all of the potentially relevant Diagnostic Codes at anytime during rating period on appeal.  
38 C.F.R. § 4.118 (2008).  Accordingly, as the preponderance of the evidence is against the claim, the appeal for a higher initial rating for the left thigh scar, must be denied.  38 C.F.R. §§ 4.3, 4.7; Hart, supra.

Normally, the Board would discuss whether a claim for TDIU has been raised by the record.  Here, however, the RO denied entitlement to TDIU in a May 2011 rating decision, which the Veteran did not appeal.  Because entitlement to TDIU has been considered recently in an unappealed May 2011 decision, the Board finds that it need not consider whether a claim for a TDIU has been raised by the record.

As discussed, the Veteran's symptoms and impairment due to the scar disability (service-connected residuals of an excision of a follicular cyst of the posterior left thigh) are contemplated by the rating schedule, and the schedular rating criteria are adequate to rate the Veteran's disability.  The rating criteria contemplate the Veteran's symptoms and impairment (a superficial scar that is not productive of limitation of motion) and provide for potentially higher ratings based on other criteria such as the size of the scar, whether the scar is deep or unstable, frequency of loss of covering of the skin, and any other functional impairment the scar has on the affected area of the posterior trunk affected.  See 38 C.F.R. § 4.118 (2008).  For these reasons, the Board finds that the facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun, 22 Vet. App. at 115.

Finally, in making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 1994 rating decision, the RO denied the Veteran's claim of service connection for a low back disorder because the most recent VA medical examination did not reveal the presence of a low back disability.  The Veteran was properly notified of the November 1994 RO determination, but he did not enter a notice of disagreement.  Consequently, the November 1994 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the November 1994 rating decision included the service treatment records that reflect a September 1989 diagnosis of back muscle strain after the Veteran complained of sharp upper back pain.  June 1993 service treatment records reveal a history of low back pain since a recent motor vehicle accident.  At that time range of motion was within normal limits and the impression was that the Veteran was fit for duty.  No spinal abnormalities were noted in medical examination reports during service to include on service separation, and the Veteran expressly denied recurrent back pain in all of his in-service reports of medical history.  

A July 1994 VA spine examination report indicates that the Veteran voiced no complaints regarding the low back and that there was normal lumbar range of motion.  Upper thoracic spine pain secondary to trapezius muscle strain was also diagnosed.

Evidence associated with the record since the November 1994 rating decision includes a September 2008 private medical examination report reflecting complaints of low back pain since service when he fell off a helicopter mast and a recent work-related incident wherein he twisted the low back.  A diagnosis of degenerative joint disease was rendered but it is not clear whether that diagnosis pertained to the neck or the low back.  February 2009 private medical records indicate complaints of low back pain since twisting his back five months earlier.  He also reported a history of back spasms in the navy.  

In May 2012, the Veteran was afforded a VA spine examination.  The examiner noted that X-ray studies did not reflect low back arthritis.  However, X-ray studies did show spur formation.  The examiner diagnosed myofascial lumbosacral syndrome with spur formation.  The examiner, furthermore, opined that the foregoing was not likely due to neck/trapezius strain because it would be anatomically impossible for neck/trapezius strain to have an impact upon the low back.

The newly associated evidence pertains to an unestablished fact (the presence of a current disability) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim, as an in-service low back injury is noted in the service treatment records.  See Shade, supra (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").  Thus, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that service connection for a low back disability be reopened. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The condition at issue herein, lumbosacral syndrome with spur formation, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2012).  Therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discussion

The facts pertaining to the Veteran's low back were recited above and are incorporated herein by reference.

The Board recognizes that the Veteran complained of low back pain in service on one occasion shortly after an automobile accident.  The Board, however, does not find credible the Veteran's account, in 2009, of a fall from the mast of a helicopter in service.  Presumably, such a fall would have prompted medical attention.  Here, because the Veteran sought no medical care after the alleged fall and because he denied all low back symptomatology in the service reports of medical history to include on service separation leads the Board to find his assertions regarding a fall from a helicopter mast lack credibility.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to the Veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred); see also Buchanan, 451 F.3d at 1337 (holding that is some instances the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence).  In any event, as the Veteran denied low back symptoms in all of the reports of medical history completed in service and because that the spine was found to be normal on all physical examinations in service to include on service separation, the Board concludes that the Veteran did not sustain a back injury in service pursuant to a fall from a helicopter mast.

The Veteran now argues that his presently diagnosed low back disability is related to service.  The Veteran's assertions in this regard, however, do not constitute competent evidence for although lay persons are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 435, the origins of lumbosacral syndrome with spur formation falls outside the realm of the common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Thus, the Board cannot rely on the Veteran's assertions regarding a nexus between the currently diagnosed low back disability and service.  

The record contains no competent evidence of a direct nexus between the Veteran's lumbosacral syndrome with spur formation and service.  As stated, the Veteran is not competent to provide such a nexus.  The lack of competent evidence of a nexus between the Veteran's current low back disability and service coupled with many years without treatment or apparent complaint regarding the low back leads the Board to find that the Veteran's current low back disability is not related to service.  38 C.F.R. § 3.303(d); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider "evidence of a prolonged period without medical complaint, along with other factors. . . ." in resolving claim).

In short, the record does not reflect that a low back disability became chronic in service or that the currently diagnosed low back disability is otherwise related to service.  There is no competent evidence to the contrary.  As such, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and service connection for the claimed low back disability must be denied.  38 C.F.R. § 3.303; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran a letter in May 2008 that informed him of the requirements needed to establish increased evaluations.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

Regarding the new and material evidence claim herein, inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist with respect to that claim.  Nonetheless, the RO informed the Veteran of what evidence he was to submit, what evidence VA would obtain, and the RO provided notice regarding disability ratings and effective dates as mandated by the Court in Dingess.

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims. 
38 U.S.C.A. § 5103A.  VA has obtained the service treatment records, VA treatment records, and other records identified by the Veteran. 

The Veteran has been afforded adequate examinations on the issues of increased ratings for bilateral hearing loss and for a left thigh scar.  VA provided the Veteran with examinations in August 2008 and September 2012.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected bilateral hearing loss and for a left thigh scar.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not been afforded a VA medical examination in connection with the low back that dealt with the question of direct service connection.  The Board finds that a VA examination to address the issue of direct service connection (a nexus between a preset disability and service) is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates no chronic symptoms of a low back disability in service and no manifestations regarding the low back for decades after service, there is no duty to provide a VA medical examination regarding this issue.  Id.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A compensable evaluation for bilateral hearing loss before September 10, 2012 and a rating in excess of 20 percent effective September 10, 2012 is denied.  

A compensable evaluation for residuals of an excision of a follicular cyst of the posterior left thigh is denied.

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a low back disability is granted.

Service connection for a low back disability is denied.



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


